Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Regarding claim 1, EP ‘216 teaches a honeycomb structured body (Paragraph [0043]) arranged longitudinally in parallel with a partition wall there between (Fig. 1-4). The body may be a fired body of ceria, zirconia, and alumina (Example 1). The ceria-zirconia composite oxide particles have an average particle size of 2, 5, 7.7, or 8.8 microns (Paragraph [0018]), the composite oxide particles may include cracks (Fig. 1-2, and paragraphs [0008] and [0017]).
	EP ‘216 does not expressly state the body is an extrudate. However, Sato teaches a similar process of treating an exhaust gas with a honeycomb structured body arranged longitudinally in parallel with a partition wall there between (Fig. 4). The body may be a fired extrudate of ceria, zirconia, and alumina (Paragraph [0013]).
	At the time of invention it would have been obvious to the person of ordinary skill in the art to use a honeycomb substrate that was extruded in the process of EP ‘216 in view of Sato. The suggestion or motivation for doing so would have been to provide a means for making the honeycomb structure of EP ‘216, which was required but not disclosed.
	Regarding claim 3, and 8, EP ‘216 does not expressly state that the body may have a length to diameter ratio of 0.5 to 0.9. However, Sato teaches that the body may have a length to diameter ratio of 0.5 to 0.9 (Paragraph [0111]).
	At the time of invention it would have been obvious to the person of ordinary skill in the art to use a body with a length to diameter ratio of 0.5 to 0.9 in EP ‘216 in view of Sato. The suggestion or motivation for doing so would have been to provide an appropriate length and 
Regarding claim 4, and 9-11, EP ‘216 does not expressly state that the diameter of the structure may be 130mm or less. However, Sato teaches that the diameter of the structure may be 130mm or less (Paragraph [0089])
	At the time of invention it would have been obvious to the person of ordinary skill in the art to use a body with a diameter of the structure of 130mm or less in EP ‘216 in view of Sato. The suggestion or motivation for doing so would have been to provide an appropriate and diameter of honeycomb structure to treat exhaust gas in EP ‘216, which was required but not disclosed.
	Regarding claim 5 and 12-18, the structure of EP ‘216 may include a noble metal (Paragraph [0041]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1020216 in view of Sato US 2011/0118106 as applied to claim 1 above, and further in view of Miyata US 2010/0247851.
EP ‘216 and Sato do not expressly that the phase of the alumina in the catalyst material.
However, Miyata teaches a similar catalyst of a similar structure and configuration, wherein the alumina may be any of alpha, gamma, delta, or theta phase (Claim 13).
At the time of invention it would have been obvious to the person having ordinary skill in art to select one of alpha, gamma, delta, or theta as the alumina phase in view of Miyata. The rationale for doing so would have been to choose a phase among the known possibilities in the art that would yield expected results.
Response to Arguments
Applicant’s arguments, see response, filed 5/18/2021, with respect to the rejection(s) of claim(s) claim 1 under Sato have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP 1020216.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731